Citation Nr: 1145383	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-31 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for frostbite of the hands.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for a left elbow disability.

5.  Entitlement to service connection for a left wrist disability.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a left big toe disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to November 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of service connection for a left big toe disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  While the record reflects currently diagnosed degenerative disease of the spine, the earliest record reflecting any such disease is dated more than 30 years after the Veteran's separation from service.

2.  The record does not contain competent, credible, and probative evidence either establishing that the Veteran suffered an injury in service to which any of his claimed disabilities could be linked, or suggesting any nexus between the Veteran's claimed disabilities or reported symptoms and his period of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for frostbite of the hands have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).

3.  The criteria for service connection for a right foot disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).

4.  The criteria for service connection for a left elbow disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).

5.  The criteria for service connection for a left wrist disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).

6.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in a March 2008 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the March 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and identified private medical records have been obtained.  The Board notes that the Veteran has not been afforded a VA examination in connection with any of the claims herein decided.  However, as explained below, the Board finds that there is no competent, credible, and probative evidence indicating that any of his claimed disabilities or symptoms may be associated with service, or establishing that the Veteran suffered an event or injury in service to which any claimed disability could be linked.  Therefore, remand for any VA examination is not warranted.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence relevant to the issues herein decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matters decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).
II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a prescribed period following discharge from service; the presumptive period for arthritis is one year.  38 C.F.R. §§ 3.307, 3.309(a) (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the Veteran asserts that each of his claimed disabilities resulted from in-service injuries.  During the December 2008 DRO hearing, the Veteran testified that he first injured his back, left elbow, left knee, and left wrist during basic training, when he fell and tried to catch himself.  He also testified that, while working on a platform in Korea, he suffered a number of falls that also contributed to his in-service physical injuries, and that he believed that he was once treated in service for his back after slipping onto a generator.  He further testified that he suffered frostbite of the hands while serving overseas in Korea, where his service involved being in extreme cold for some time, often having to take off his gloves, and working in snow and ice.  The Veteran also stated that he had received sporadic treatment after service, but did not want to receive much treatment due to concerns about obtaining employment.  Also, during the hearing, the Veteran's friend testified that he had also served in the military, that he knew the Veteran in high school, and that he had witnessed the Veteran's body deteriorate after he returned from the military.

During the September 2008 DRO hearing, the Veteran also testified that he currently received private treatment for his physical problems.  He stated that his elbow was stiff, ached, throbbed, and interfered with lifting things, that he could not open a jar due to his left wrist condition, that he had difficulty with stairs and inclines due to his knee condition, and that he could not bend his back very far without a great deal of pain and suffered back spasms.  Regarding his right foot, he testified that that his back condition caused pain, numbness, and tingling all the way down to the first three right foot toes.  

The Veteran's service personnel records reflect that he had one year and 29 days of foreign and/or sea service, and that he served in Korea.  However, while service treatment records reflect medical treatment for various complaints, including a left ingrown toenail, they reflect no complaints of, or treatment for, any problems relating to the back, right foot, left knee, left elbow, left wrist, or hands.

The report of the Veteran's examination for separation from service, dated in October 1972, reflects a normal clinical evaluation of the spine and musculoskeletal system, the upper extremities, lower extremities, feet, and skin.  No complaints of or findings pertinent to the back, left knee, left elbow, left wrist, or hands, or any cold injures, were noted.  Under the heading "Summary of Defects and Diagnoses," the examiner noted that no defects were found.  In a Statement of Medical Condition, signed by the Veteran on the date of his separation from service in November 1972, he acknowledged that, to the best of his knowledge, there had been no change in his medical condition since the October 1972 examination.

The earliest record of treatment for any of the Veteran's claimed disabilities is an August 2004 lumbar spine X-ray report that reflects diagnoses of mild degenerative spondylosis from L1-L2 thought L4-L5, mild degenerative facet joint hypertrophy at L4-L5 and L5-S1, and no acute fracture or dislocation.  Private treatment records dated from August 2007 to February 2009 also reflect treatment for low back pain, with pain and numbness radiating down to the right leg, foot, and toes, and diagnoses of lumbosacral radiculitis, facet arthropathy, and lumbar spondylosis with myelopathy.  Treatment during this period included lumbar epidural steroid injections, and a right lumbar facet L3-L4, L4-L5, and L5-S1, in February 2008.  There is no indication in any such treatment records that the Veteran's back or right leg or foot problems might be related to an in-service injury, or to his service in any other way.  Also, the medical record reflects no treatment related to the left knee, left elbow, left wrist, or any cold injury of the hands.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that each claim for service connection must be denied.  

Initially, the Board notes that, while the record reflects a current diagnosis of degenerative disease of the spine, the earliest record indicating any such disease is dated in August 2004.  As the record does not reflect that arthritis manifested within one year of the Veteran's separation from service in November 1972, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309 are not applicable in this case.

The medical record reflects that the Veteran has a current back disability, as well as a right foot disability related to such back disability.  Also, while the medical record does not reflect treatment for the left knee, left elbow, left wrist, or hands, the Veteran is competent to report matters within his own personal knowledge, such as having current problems with those body parts.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the record does not contain competent, credible, and probative evidence either establishing that the Veteran suffered an injury in service to which any of his claimed disabilities could be linked, or suggesting any nexus between the Veteran's current disabilities or reported symptoms and his period of service. 

The Board acknowledges the Veteran's assertions that he injured his back, left elbow, left knee, and left wrist after falling during basic training and suffering falls while serving in Korea, and that he suffered frostbite of the hands while working in the extreme cold in Korea.  However, the Board does not find these assertions to be credible.  Again, service treatment records, including the report of examination for separation in October 1972, reflect no complaints or findings of, or treatment for, any problems relating to the back, right foot, left knee, left elbow, left wrist, or hands, even though they reflect that the Veteran sought medical treatment for various other complaints, including a left ingrown toenail.  Under these circumstances, the absence of any record relating to any of the Veteran's claimed in-service injuries weighs heavily against the Veteran's credibility.

Likewise, the Board finds the Veteran's assertions that his symptoms related to his claimed disabilities continued after service, and to the present, not to be credible.  The Board notes the complete lack of any documented medical or other objective evidence relating to any of his claimed disabilities, except for the back and right foot.  Furthermore, there is no such documented evidence of any back or right foot problems until August 2004, which is more than 30 years after the Veteran's separation from service; the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, nothing in the medical evidence suggests any possible link between the Veteran's back or right foot symptoms, or any other of his claimed disabilities, and service.

The Board also acknowledges the testimony of the Veteran's friend during the December 2008 DRO hearing, that he had witnessed the Veteran's body deteriorate after he returned from the military.  The Veteran's friend is also competent to report matters within his own personal knowledge, such as witnessing physical problems in the Veteran.  See Layno, 6 Vet. App. at 469.  However, the Board does not find such testimony to be credible or probative.  The Veteran's friend's testimony is general and vague and does not specifically address any of the Veteran's claimed disabilities or any specific symptoms in the Veteran that he may have witnessed.  The Board finds more probative the service treatment records, which indicate that the Veteran did not incur injuries or have problems in service relating to his claimed disabilities, and the absence of any medical treatment or other documentation until more than 30 years after service.  See Maxson, 230 F.3d at 1333.  

For all the foregoing reasons, the Board finds that the claims for service connection for a back disability, frostbite of the hands, a right foot disability, a left elbow disability, a left wrist disability, and a left knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for a back disability is denied. 

Entitlement to service connection for frostbite of the hands is denied.

Entitlement to service connection for a right foot disability is denied.

Entitlement to service connection for a left elbow disability is denied.

Entitlement to service connection for a left wrist disability is denied.

Entitlement to service connection for a left knee disability is denied.


REMAND

Regarding the Veteran's service connection claim for a left big toe disability, service treatment records reflect that the Veteran was treated for a left big toe problem in November 1972, and was diagnosed as having an ingrown toenail of the left large toe.  The Veteran testified during the December 2008 DRO hearing that his left toe currently affected his ability to do a lot of walking, and that it swelled and became painful.  While the medical evidence of record does not reflect any treatment for or findings pertinent to the left big toe, the Veteran is competent to report pain, swelling, or functional impairment of his left big toe.  See Layno, 6 Vet. App. at 469.  Under these circumstances, the Veteran should be provided an examination and opinion addressing whether any current left big toe disability is related to service.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any left big toe disability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has a left toe disability.  If a left toe disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service, to specifically include his diagnosed ingrown toenail of the left large toe in November 1972.

A complete rationale for all opinions must be provided.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicating whether any notice that was sent was returned as undeliverable. 

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


